[SUTHERLAND ASBILL & BRENNAN LLP] CONSENT OF SUTHERLAND ASBILL & BRENNAN LLP We consent to the reference to our firm in the Statement of Additional Information included in Post-Effective Amendment No. 14 to the Registration Statement on Form N-6 for the Century II Alliance individual flexible premium variable life insurance contracts issued through the Kansas City Life Variable Life Separate Account (File No. 333-49000). In giving this consent, we do not admit that we are in the category of persons whose consent is required under Section 7 of the Securities Act of 1933. SUTHERLAND ASBILL & BRENNAN LLP By: /s/ Stephen E. Roth Stephen E. Roth Washington, D.C. May 1, 2013
